Citation Nr: 0717936	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for post-traumatic stress disorder.  
The veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  In July 2002 he testified 
before a Decision Review Officer seated at the RO, and in 
July 2003, before the undersigned Veterans Law Judge, via 
videoconference.  

This appeal also arises from an October 2002 VA rating 
decision which denied the veteran a total disability rating 
based on individual unemployability (TDIU).  The veteran 
subsequently initiated and perfected an appeal of this 
determination, and it was merged into his pending appeal.  

This appeal was initially presented to the Board in April 
2004, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
characterized by social isolation, a chronically depressed 
mood, flashbacks, intrusive thoughts, nightmares, and poor 
sleep, resulting in severely reduced reliability and 
productivity in social and occupational functioning.  

2.  The veteran has been awarded service connection for one 
disability, post-traumatic stress disorder, with a 70 percent 
rating.  

3.  The record reflects that the veteran is unable to obtain 
and/or maintain substantially gainful employment due to his 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial rating of 70 
percent and no higher for the veteran's post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for the award of a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in January 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The January 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated on several occasions, and additional 
supplemental statements of the case (SSOC) were provided, 
most recently in June 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, most recently in May 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The various VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While an increased rating is awarded to the veteran 
below, an effective date has yet to be assigned, and the 
veteran retains the right to appeal any such determination.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


I. Increased initial rating - PTSD

As noted above, service connection has been established in a 
November 2000 rating decision for PTSD.  At that time, the RO 
noted that there was objective corroboration that the veteran 
rescued a drowning man in service while stationed at Pearl 
Harbor, Hawaii, and noted that the veteran served on the USS 
Joseph Strauss in the Vietnam combat zone.  The RO noted that 
on VA examination the veteran reported that he had been 
attacked and robbed in the Philippines, and that he was 
sexually assaulted the day before he was to be discharged.  
He also described pre-service sexual abuse and post-service 
work-related stressors.  However, the only reported verified 
stressors were the rescue of the drowning man and the service 
aboard the USS Joseph Strauss.   

The veteran appealed the rating assigned in the November 2000 
rating decision, and he now seeks, an initial rating in 
excess of 30 percent for PTSD.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The Board also notes that the veteran has been diagnosed with 
other psychiatric disabilities, including bipolar disorder, 
depressive type, and schizoaffective disorder.  Service 
connection has not been awarded for these disorders.  When 
assessing the degree of impairment resulting from a service 
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2006).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible 
as indicated by the medical evidence of record, the Board 
will consider only that degree of disability resulting from 
the veteran's service-connected PTSD in adjudicating this 
appeal.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Upon receipt of the veteran's claim, he was afforded VA 
examination in May 2000.  His reported in-service stressors 
included nearly drowning pulling another sailor out of the 
water, and being sexually assaulted by a fellow sailor.  He 
also reported a history of sexual molestation prior to 
service.  More recently, he had acute onset of psychiatric 
symptoms in approximately 1997 following several incidents at 
work, including being sexually harassed by a female co-
worker.  He was also threatened by another man at his 
workplace.  As a result of these incidents, he discontinued 
employment and was currently unemployed.  His income included 
VA compensation and Social Security Administration (SSA) 
disability benefits.  His reported psychiatric symptoms 
included a depressed mood, social isolation, nightmares, 
occasional flashbacks, hypervigilance, and a lack of 
motivation.  He received private psychiatric care, and had 
been hospitalized for psychiatric treatment on three 
occasions.  A history of drug and alcohol use, currently in 
remission, was also noted.  On objective evaluation he was 
pleasant but sullen.  His appearance was well-kept, and he 
was adequately dressed.  He was fully oriented and pleasant 
with the examiner.  His speech was soft, but his thoughts 
were goal-directed.  Short-term memory was fair.  Judgment 
and insight were within normal limits.  He reported 
occasional auditory hallucinations consisting of voices 
urging him to commit suicide.  He reported suicidal thoughts 
in the past, but none currently.  The veteran was currently 
living with his second wife, to whom he had been married for 
19 years.  The examiner found the veteran competent to manage 
his financial affairs.  The final diagnosis was of PTSD, with 
a history of major depression with psychotic features, 
currently stable, and of drug and alcohol abuse, currently in 
remission.  A Global Assessment of Functioning (GAF) score of 
70 was assigned.  However, the examiner noted that he was 
basing the GAF score on the fact that the veteran rated his 
mood as an "8".  He noted that the veteran was pleasant and 
denied psychotic features.  However he described a very 
limited circle of close relationships, and was not 
spontaneously interactive.  His affect was also blunted.  The 
Global Assessment of Functioning is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  

Another VA psychiatric examination was afforded the veteran 
in February 2002.  He reported such symptomatology as a 
depressed mood, poor concentration, social isolation, 
nightmares, flashbacks of his military experiences, and 
suicidal thoughts.  He continued to remain unemployed, and 
lived with his wife of many years.  Employment was not 
possible secondary to his anxiety, according to the veteran.  
The veteran stated his marriage was "going well" and he 
continued to have some contact with his extended family.  He 
also continued to receive private psychiatric care, but had 
had no hospitalizations since the May 2000 VA examination.  
He reported tobacco use, but denied current alcohol or drug 
use.  On objective evaluation, the veteran was clean in dress 
and appearance, and was fully oriented.  He was cooperative 
and pleasant with the examiner, but his affect was blunted.  
His thought processes were goal-directed, and his speech was 
soft.  No evidence of overt psychosis was noted.  His short-
term memory was fair.  He continued to drive, and was able to 
perform all other tasks of daily living, including 
maintaining his household and farm.  The final impression was 
of PTSD, with depressive disorder, and a GAF score of 70 was 
assigned.  The veteran was found to be competent.  

The veteran next underwent VA psychiatric examination in 
August 2002.  His history was noted.  He continued to receive 
private psychiatric treatment, but denied any inpatient 
treatment since his last examination.  Current symptoms 
included anxiety, depression, social isolation, poor 
concentration, nightmares, and occasional flashbacks.  
Additional medical problems included chronic obstructive 
pulmonary disease, hypertension, peripheral vascular disease, 
mitral valve prolapse, and a history of colon polyp removal.  
On objective examination, the veteran displayed a logical and 
sequential thought process, but his concentration was poor.  
He was fully oriented, with a depressed mood.  Some 
obsessional behavior was reported, including taking long 
showers because he felt "dirty".  He denied any current 
delusions, but reported a history of hallucinations and 
dissociative episodes.  However, these were not persistent.  
He admitted to suicidal thoughts, but denied any such plans, 
or homicidal thoughts or plans.  He was able to maintain his 
personal hygiene and other basic activities of daily living.  
Impulse control was not impaired.  PTSD was confirmed, and a 
GAF score of 70 was assigned.  The veteran was found to be 
competent.  Regarding the veteran's unemployment, the 
examiner noted that the veteran worked nearly 30 years after 
leaving military service, and his current unemployability was 
not secondary to his PTSD, in the examiner's opinion.  

Most recently, the veteran underwent VA medical examination 
in August 2004 for his PTSD.  His claims file was also 
reviewed in conjunction with the examination.  The original 
examination was supposed to have been conducted by a board of 
two psychiatrists; however, he stated this would be "too 
overwhelming" for him, and he was only seen by a single 
psychiatrist.  A history of sexual abuse by people outside 
his family prior to service was noted, as was in-service 
sexual assault and other stressors.  Post-service, the 
veteran was functioning adequately until a sexual harassment 
incident at work which triggered his most recent 
deterioration.  The veteran stated he was currently 
experiencing nightmares, poor concentration, loss of memory, 
and intrusive thoughts.  He also reported himself to be 
extremely isolated, with no social interaction outside his 
immediate family.  Panic attacks were also reported by the 
veteran.  He reported daily suicidal thoughts, but no actual 
intent.  He continued to see his private psychiatrist, and 
took medication for his psychiatric disability.  On objective 
mental examination, he was alert with adequate grooming.  He 
maintained eye contact with the examiner, up until the point 
he was recounting his history of sexual molestation.  His 
voice was soft in tone, but his speech was clear and 
coherent.  He appeared to be extremely anxious during the 
examination, and his affect was constricted and somewhat 
blunted.  However, he was able to answer questions and gave 
good effort with tasks.  No evidence of current psychotic 
thought processes was observed.  His memory and concentration 
were adequate.  He stated his wife managed his checkbook and 
the household finances.  The examiner indicated that the 
veteran's primary diagnosis was PTSD although the examiner 
also diagnosed  major depressive disorder, mild and 
recurrent.  A GAF score of 50 was assigned.  A GAF score of 
50-41 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The 
veteran was found to be competent.  

The examiner noted that based on the veteran's records and 
evidence obtained during the current evaluation, it appeared 
that the veteran's preservice military trauma made him 
vulnerable to developing PTSD following his exposure to 
trauma in service.  She stated that the veteran's pre-
military and military trauma could not be separated and it 
appeared that each subsequent trauma compounded his symptoms 
of mental disorder.  She noted that evidence of the impact of 
the veteran's military trauma can be seen in the themes of 
his reexperiencing symptoms.  His flashbacks had included 
images of strangling a man and he continued to have daily 
intrusive thoughts of drowning.  The examiner noted that an 
examiner in 2002 indicated that the veteran was not working 
due to phobic avoidance of job situations.  However, it was 
the contention of the examiner that the phobic avoidance was 
a consequence of his traumatic exposure before and during his 
military service.  The examiner noted that the veteran 
survived several interpersonal stressors, including being 
sexually molested before and during his military service and 
being mugged and nearly drowned during his military service, 
and the events of being sexually harassed and threatened at 
work in December 1997 and January 1998 precipitated phobic 
avoidance of work situations.  The examiner noted that the 
events at work led to a generalization of the fears and 
avoidance that had developed before and during his military 
service.  It was noted that when he felt that his work place 
was no longer a "safe" place, he retreated to his farm in 
Kentucky where he was typically alone.  The phobic avoidance 
that had developed interfered significantly with his ability 
to return to an employment situation.  The examiner believed 
that the veteran's depressive symptoms and his symptoms of 
reexperiencing and hyperarousal had diminished because he was 
not exposed to work stress and his general level of stress 
had diminished.  

In attempt to reconcile the contradictory evidence regarding 
the veteran's occupational and social impairment as requested 
by the Board on remand, the August 2004 examiner noted Dr. 
G.W.'s March 2001 letter, as well as the various VA 
examinations reports that generally include GAF scores of 70, 
as well as other VA record that stated that the veteran was 
unable to work because of phobic avoidance of work situations 
rather than service-related PTSD.  The examiner stated that 
although the veteran's current intensity of symptomatology 
was generally mild, he continued to have moderate to severe 
problems that affected modulation, avoidance of anything 
remotely related to his trauma, and feelings of detachment.  
While these ongoing problems did not interfere with him 
working on his farm and on race cars, they had led to 
withdrawal from social interactions and isolation.  He 
described avoiding contact with even his mother in order to 
avoid feelings of helplessness.  His efforts to avoid 
potential triggers of intrusive memories, flashbacks, and 
nightmares had led to avoidance of work situations as well.  
It was believed that these ongoing problems significantly 
impaired his ability to work fulltime.  Because of his 
experiences at work in 1997 and 1998, it was hypothesized 
that work had become a trigger for exacerbation of PTSD 
symptoms as well as depression.  The veteran's symptoms of 
PTSD continued to significantly impair his ability to work 
and to engage in satisfying interpersonal relationships in an 
employment setting or outside of work.  His records were 
noted for indicating that when struggling to return to work 
in 1998, he experienced severe suicidal ideation, 
dissociative symptoms, nightmares, and flashbacks among other 
symptoms.  He avoided work because it had become a trigger 
for PTSD and depressive symptoms.  The examiner noted that 
she was giving the veteran a much lower GAF score based upon 
the belief that his symptoms of PTSD had significantly 
reduced or impaired his ability to maintain stable employment 
and had also resulted in extreme isolation and withdrawal 
from social interactions.  The examiner noted that although 
the veteran was able to work for many years following service 
despite PTSD symptoms, he quit work secondary to several 
stressful incidents there in 1997-98.  "Had these events not 
occurred, he may have continued to function adequately in an 
employment situation," according to the examiner.  

Records from the Social Security Administration indicate the 
veteran was awarded Social Security Disability benefits in 
November 1999 based on anxiety-related and schizoaffective 
disorders.  This decision was based on review of the 
veteran's private psychiatric treatment records.  

The veteran's private psychiatric treatment records were also 
obtained and reviewed.  These records indicate he has 
received private treatment and medication since 1998 for PTSD 
and major depression, with psychotic features.  Dissociative 
and schizoaffective disorders were also diagnosed.  He has 
also been hospitalized on three occasions.  When he first 
began treatment in 1998, he had "rather severe anxiety and 
depression", according to a statement from P.S., M.D.  Dr. 
S. stated the veteran had acute onset of psychiatric symptoms 
following incidents in his workplace which caused him to 
cease employment.  With treatment and the veteran's absence 
from his stressful work environment, he began to show some 
improvement.  His private psychiatric treatment and 
medication continued to 2005.  

Several statements were also received from G.W., M.D., a 
private psychiatrist who began treating the veteran in 
February 1998.  In April 2002, Dr. W. stated that while the 
veteran appeared to have made significant recovery since he 
began receiving treatment in 1998, this improvement was due 
to his isolated lifestyle, continuing unemployment, and the 
majority of his time being spent at home.  When she first saw 
him in 1998, Dr. W. stated the veteran was in a state of 
"acute deterioration" and has improved only because he was 
removed from the workplace environment.  In a May 2004 
letter, Dr. W. indicated that the veteran had bipolar 
disorder, II, depressed type and PTSD.  She indicated that 
the veteran was 100 percent dependent on this spouse for all 
of the activities of daily living, and gave examples of how 
the veteran was unable to function in the work setting and to 
navigate through social settings, noting that agoraphobia had 
been one of his major symptoms for the last 6 years.  

After considering the totality of the record, the Board finds 
the evidence to support a 70 percent initial disability 
rating and no higher for the veteran's PTSD.  According to 
the various VA examination reports and clinical records, the 
veteran has significant impairment due to such symptoms as 
anxiety, a chronically depressed mood, social isolation, and 
poor sleep.  He has also required frequent treatment for his 
psychiatric symptoms, including multiple periods of inpatient 
hospitalization since service.  Finally, according to Dr. W., 
who has treated the veteran for several years, his recent 
improvement can only be attributed to the fact he no longer 
works and remains socially isolated, rarely leaving his home.  
This appears to be the opinion of the most recent VA examiner 
in May 2004.  The Board notes as did the most recent VA 
examiner in May 2004 that the veteran had been repeatedly 
assessed as having a GAF score of 70, indicating mild 
symptomatology, the examiner noted that Dr. W. indicated that 
the relatively high score given by her was because the 
veteran was not working.  Similarly, the VA examiner provided 
an opinion generally in accordance with the private treating 
physician - that the veteran's symptoms appeared mild because 
he was not working and had socially isolated himself due to 
PTSD.  The GAF score is an indicator of the examiner's 
assessment of the individual's overall functioning; however, 
the Board is not required to assign a rating based merely on 
such score.  Further, the Board notes that the RO stated in 
the June 2006 supplemental statement of the case that the 
grant of service connection for PTSD was based on only one 
verified stressors, the rescue of a drowning man by the 
veteran, and that the other reported stressors such as being 
sexually assaulted in service were not verified and had not 
been considered in awarding service connection for PTSD.  
However, the Board notes that there was no attempt to verify 
the other service-related stressors as claimed by the veteran 
at the time of the award including the robbery and assault 
incident as well as the sexual assault, and more importantly, 
no examiner has indicated that the veteran's current PTSD 
symptomatology is or is not related to the verified inservice 
drowning incident.  In fact, the most recent VA examiner very 
clearly outlined the intertwined nature of the veteran's pre-
service and post-service stressors, both verified and 
unverified including the near drowning incident.  In such 
instance, the Board will resolve all reasonable doubt in the 
veteran's favor, and in light of 38 C.F.R. §§ 4.3 and 4.7, 
find a 70 percent rating is warranted for the veteran's PTSD.  
Additionally, since the veteran has displayed a similar level 
of symptomatology at all times during the pendency of this 
appeal, a 70 percent rating is warranted effective from the 
date of the initial award of service connection.  See 
Fenderson, supra.  

However, the Board also finds the preponderance of the 
evidence to be against a 100 percent (total) rating.  While 
the veteran has reported some suicidal thoughts in the past, 
he has denied any such plans.  As such, he does not represent 
a persistent danger to himself or others.  He also has no 
recent legal difficulties related to his PTSD.  He has denied 
any obsessive rituals which interfered with routine 
activities, and his speech has not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the various VA examination reports and VA 
treatment records, the veteran is able to converse in a 
coherent manner.  He has also not reported near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; while he does 
have significant bouts of depression, he remains able to 
manage his own household and perform general house-keeping 
tasks.  All VA examiners, as well as his private doctors, 
have considered him competent to manage his personal 
finances.  He has been alert and fully oriented at all times 
of record, with only occasional bouts of delusional or 
psychotic thinking.  No persistent delusions or 
hallucinations have been noted.  His personal appearance and 
hygiene have also been good or average, and he has 
consistently exhibited the ability to perform activities of 
daily living.  All examiners of record have found him to be 
competent.  While he has denied significant social 
interaction, he continues to live with his wife, and has 
some, albeit limited, social interaction with friends and 
extended family.  Overall, the preponderance of the evidence 
is against an initial schedular rating of 100 percent.  
Additionally, as the veteran has displayed a level of 
disability no greater than 70 percent during the pendency of 
this appeal, a staged rating in excess of 70 percent is not 
warranted at the present time.  See Fenderson, supra.  

In conclusion, the Board finds the evidence of record 
supports a 70 percent rating and no higher for the veteran's 
PTSD.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 70 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2006).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2006).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran has been awarded service 
connection solely for PTSD, for which a 70 percent rating has 
been assigned by virtue of the Board's decision this date.  
There are no other service-connected disabilities.  
Nevertheless, due to the severity of his PTSD rating, his 
combined rating does satisfies the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a).  

After considering the totality of the record, the Board finds 
the evidence regarding the veteran's employability secondary 
to his service-connected PTSD to be in relative equipoise.  
While the severity of the veteran's mental status is the 
result of both his service-connected PTSD and his nonservice-
connected psychiatric diagnoses, including schizoaffective 
and bipolar disorders, the Board is unable to clearly 
separate the two.  When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2006).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board 
also notes that while the veteran has shown some improvement 
in his psychiatric disability during the pendency of this 
appeal, his treating psychiatrist, Dr. W., has attributed 
this to his withdrawal from most social interaction, 
including employment situations.  Should he be forced to 
return to such situations, the probability that he would 
deteriorate would be very high, according to Dr. W.  

As the Board finds the evidence to be relative equipoise, a 
finding of unemployability secondary to service-connected 
disability is warranted.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  As such, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.  


ORDER

Entitlement to a disability rating of 70 percent and no 
higher for the veteran's post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


